DETAILED ACTION
This Office Action is in response to Application filed April 21, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of transistors” recited on line 3 of claims 1 and 5 must be shown or the feature canceled from the claims, because (a) this issue has already been raised and dealt with during the prosecution of the parent application 15/159,021, which was abandoned due at least in part to the lack of disclosure of the plurality of transistors in the original specification, (b) as has already discussed during the prosecution of the parent application 15/159,021, it appears that the claimed plurality of transistors are directed to the transistors Tr_1, Tr_2, ... and Tr_n and/or Tr_n+1, Tr_n+2, ... and Tr_2n in Fig. 1 of current Application, (c) however, the conductor 116a that can function as a source electrode and the conductor 116b that can function as a drain electrode as disclosed in paragraph [0058] of current Application are separated from the semiconductor 106b by the insulator 106c, and (d) therefore, the alleged transistors Tr_1, Tr_2, … and Tr_n and/or Tr_n+1, Tr_n+2, ... and Tr_2n shown in Fig. 1 of current application are not exactly a plurality of transistors, but rather a single transistor having a single source electrode, which is the bottommost 116a, directly connected to the conductor 144, a single drain electrode, which is the topmost 116b, directly connected to the conductor 134, and a plurality of gate electrodes 104 and a plurality of floating conductors, which are 116a and 116b not in direct contact with the conductors 134 and 144.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claims 1 and 5, as has already discussed during the prosecution of the parent application 15/159,021, it is not clear what “a plurality of transistors” recited on line 3 of claims 1 and 5 refer to, because (a) as discussed above under the Drawings Objection, the alleged transistors Tr-1, Tr_2, ... and Tr_n and/or Tr_n+1, Tr_n+2, ... and Tr_2n shown in Fig. 1 of current application are not exactly a plurality of transistors, but rather a single transistor with a bottommost source electrode 116a, a topmost drain electrode 116b and multiple conductors that cannot function as a source or drain electrode therebetween, and (b) therefore, it is not clear what can constitute the claimed "plurality of transistors”.
(2) Also regarding claims 1 and 5, as has already discussed during the prosecution of the parent application 15/159,021, it is not clear whether the “plurality of transistors” recited on line 3 of claims 1 and 5 are directed to a plurality of semiconductor devices comprising only two electrodes, and if so, it is not clear how the two terminal semiconductor devices can be referred to as transistors, because (a) except for the bottommost conductor 116a functioning as a source electrode and the topmost conductor 116b functioning as a drain electrode in Fig. 1 of current Application, the other conductors 116a and 116b are separated from the semiconductor 106b by the insulator 106c, (b) therefore, the other conductors 116a and 116b would not be able to function as a source electrode or a drain electrode as they are floating electrodes, and (c) it does not appear that these other conductors 116a and 116b are electrically connected to a power source, either.
(3) Further regarding claims 1 and 5, it is not clear whether the limitation “in a same oxide semiconductor” recited on lines 4-5 of claims 1 and 5 suggests that the claimed channel formation regions are provided in a single oxide semiconductor layer or can be provided in a plurality of semiconductor layers having the same oxide semiconductor material composition, the latter of which may not be compliant with the written description requirement.
(4) Still further regarding claims 1 and 5, it is not clear what the limitation “the plurality of transistors are provided in a direction perpendicular to the substrate” recited on lines 6-7 of claims 1 and 5 refers to, because (a) as discussed above under 35 USC 112(b) rejections, there is only one transistor instead of a plurality of transistors in Fig. 1 of current application, and (b) whether it is a transistor or a plurality of transistors, the transistor(s) would comprise a lateral feature/dimension and a vertical feature/dimension, and therefore, any transistor(s) that is/are formed on the substrate would be provided in a direction perpendicular to the substrate as well as being provided in a direction parallel to a top surface of the substrate.
Claims 2-4 depend on claim 1, and claims 6-9 depend on claim 5, and therefore, claims 2-4 and 6-9 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8 and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamazaki et al. (US 2012/0187397)
Regarding claims 1, 3 and 4, Yamazaki et al. disclose a semiconductor device (Figs. 13A and 13B) comprising: a substrate (100) ([0099]); a plurality of transistors (164 and 300) over the substrate, because (a) the element 300 is a transistor, and the element 164 that is referred to as a capacitor can also be referred to as a transistor since Applicants’ own “plurality of transistors” are actually a single transistor with some elements comprising a gate electrode and a conductive layer that does not electrically contact the channel layer and does not form an electrical contact to a power supply as discussed above under 35 USC 112(b) rejections, (b) the element that is referred to as a capacitor 164 by Yamazaki et al. comprises a gate electrode 116b ([0251]) just like Applicants’ transistor, and (c) the limitation “a plurality of transistors” may also be interpreted to be directed to an intended use of a device structure comprising a gate electrode, wherein channel formation regions (122a and 122b) ([0250]-[0251]) of the plurality of transistors are provided in a same oxide semiconductor ([0071]), wherein the plurality of transistors (164 and 300) are provided in a direction perpendicular to the substrate (100), because the transistors 164/300 are formed over the transistor 160 in a vertical direction perpendicular to the substrate, and wherein the oxide semiconductor includes a plurality of c-axis aligned crystal parts ([0071]-[0072]) (claim 1), the substrate (100) includes a silicon transistor (160) ([0244]), and the plurality of transistors (164 and 300) are electrically connected to the silicon transistor (Fig. 13B) (claim 3), and the oxide semiconductor (106a) includes indium and zinc ([0068]) (claim 4).
Regarding claims 5, 8 and 9, Yamazaki et al. disclose a semiconductor device (Figs. 13A and 13B) comprising: a substrate (100) ([0099]); a plurality of transistors (164 and 300) over the substrate, because (a) the element 300 is a transistor, and the element 164 that is referred to as a capacitor can also be referred to as a transistor since Applicants’ own “plurality of transistors” are actually a single transistor with some elements comprising a gate electrode and a conductive layer that does not electrically contact the channel layer and does not form an electrical contact to a power supply as discussed above under 35 USC 112(b) rejections, (b) the element that is referred to as a capacitor 164 by Yamazaki et al. comprises a gate electrode 116b ([0251]) just like Applicants’ transistor, and (c) the limitation “a plurality of transistors” may also be interpreted to be directed to an intended use of a device structure comprising a gate electrode, wherein channel formation regions (122a and 122b) ([0250]-[0251]) of the plurality of transistors are provided in a same oxide semiconductor ([0071]), wherein the plurality of transistors (164 and 300) are provided in a direction perpendicular to the substrate (100), because the transistors 164/300 are formed over the transistor 160 in a vertical direction perpendicular to the substrate, and wherein the oxide semiconductor includes a nanocrystal ([0071]-[0073], [0106] and [0147]) (claim 5), wherein the substrate (100) includes a silicon transistor (106) ([0244]), and the plurality of transistors are electrically connected to the silicon transistor (Fig. 13B) (claim 8), and the oxide semiconductor (106a) includes indium  and zinc ([0068]) (claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2012/0187397)  The teachings of Yamazaki et al. are discussed above.
Yamazaki et al. differ from the claimed invention by not showing that a size of the nanocrystal is greater than or equal to 1 nm and less than or equal to 10 nm.
Yamazaki et al. further disclose in paragraph [0147] that “the oxide semiconductor film 106a is as thin as several nanometers to several tens of nanometers” in addition to the polycrystalline state oxide semiconductor film ([0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a size of the nanocrystal can be greater than or equal to 1 nm and less than or equal to 10 nm, because (a) when the polycrystalline oxide semiconductor film 106a has a thickness of several nanometers to several tens of nanometers as disclosed by Yamazaki et al., the size of the nanocrystal can be within the claimed range since the size of the nanocrystal in the film thickness direction cannot be greater than the thickness of the oxide semiconductor film, (b) the size of the nanocrystal should be controlled and optimized to obtain desired electrical characteristics of the semiconductor device, and (c) the claim is prima facie obvious without showing that the claimed range of the size of the nanocrystal achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jee et al. (US 9,368,508)
Jung et al. (US 9,735,014)
Noda (US 8,785,923)
Yamazaki et al. (US 8,809,870)
Kidoh et al. (US 8,048,798)
Yamazaki (US 9,601,591)
Isobe et al. (US 8,916,424)
Yamazaki et al. (US 10,361,290)
Yamazaki et al. (US 8,809,992)
Tanaka (US 9,349,849)
Yamazaki (US 9,012,905)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

November 30, 2022